Citation Nr: 1229292	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes, to include as a result of exposure to diabetes. 

3.  Entitlement to service connection for a neurological disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2011.  Thereafter, one of the claims previously on appeal to the Board, entitlement to service connection for a heart disability, was granted by a November 2011 rating decision.  As this represents a full grant of the benefit sought in connection with this claim, this issue is no longer in appellate status.  

In August 2010, a hearing was held at the RO before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.    


FINDING OF FACT

By way of a written communication received in July 2012, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for PTSD, diabetes, and a neurological disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issues of service connection for PTSD, diabetes, and a neurological disability.  have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, after a telephone conversation in July 2012 with the RO in which the Veteran stated that he wished to withdraw his claims with respect to the issues remaining on appeal, the Veteran indicated in a written communication received shortly thereafter in July 2012 that he wished to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of entitlement to service connection for PTSD, diabetes, and a neurological disability, and the appeal is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


